Title: To George Washington from Alexander Hamilton, 18 November 1793
From: Hamilton, Alexander
To: Washington, George


          
            Treasury Deparmt Novemr 18. 1793
          
          The Secretary of the Treasury respectfully submits to the consideration of the
            President of the United States, a communication from the Commissioner of the revenue of
            the 6th instant, transmitting two proposals respecting the masons work for repairing the
            Tybee Lighthouse in Georgia.
          From the measures, which have been taken, it appears improbable that better terms are
            obtainable, and from such means, as are possessed, of judging, there is no reason to
            conclude that they are not reasonable. Under these circumstances, and considering the
            distance, it is submitted, as the opinion of the Secy, expedient to close with the
            proposal of John Armour.
          
            A. Hamilton.
          
        